Citation Nr: 1708998	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  09-34 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected right wrist instability with degenerative joint disease on an extraschedular basis.

2.  Entitlement to a rating in excess of 10 percent or service-connected left wrist instability with degenerative joint disease on an extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to October 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Togus, Maine Regional Office (RO), in which the RO continued separate 10 percent ratings for the Veteran's left and right wrist disabilities.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

In October 2010 and September 2014, the Veteran testified during Board videoconference hearings before a Veterans Law Judge.  Copies of the transcripts of both hearings have been associated with the claims file and have been reviewed.  In a May 2016 letter, the Board notified the Veteran that the Veterans Law Judge who presided over his hearings was not available to decide this appeal, and he was offered an opportunity to have another hearing before a different Veterans Law Judge.  The Veteran did not respond to this letter, and it is assumed that he does not wish to have another Board hearing.

The Board remanded this matter in January 2011, June 2012, and January 2015 for additional evidentiary action.  In the January 2015 decision, the Board denied the issue of a schedular rating in excess of 10 percent for each wrist, and thus, the issues as characterized above are limited to extra-schedular consideration.



FINDINGS OF FACT

1.  In March 2016 the Acting Director of the Compensation Service denied entitlement to extraschedular ratings for right and left wrist instability with degenerative joint disease.

2.  The Veteran's right and left wrist instability with degenerative joint disease manifests with symptoms of instability and frequent dislocation, and this presents such an exceptional or unusual disability picture that the available schedular evaluation is inadequate.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating of 30 percent for right wrist instability with degenerative joint disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Codes 5003, 5214, 5215 (2016).

2.  The criteria for an extraschedular rating of 20 percent for left wrist instability with degenerative joint disease are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Codes 5003, 5214, 5215.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions, which were discussed in detail in the Board's January 2015 decision.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that his right and left wrist disabilities warrant ratings higher than the 10 percent now assigned.  In a January 2015 Board decision, the Board found that the Veteran's right and left wrist disabilities were manifested by pain, tenderness, stiffness and limited motion, but not by ankylosis, and therefore a schedular rating higher than 10 percent could not be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215.  The Board also found that the symptoms found on examination and reported by the Veteran, including decreased manual dexterity, problems lifting and carrying, lack of stamina, weakness or fatigue, and decreased strength, raised the question of whether the Veteran's disability presents an exceptional disability picture which has markedly interfered with his employment pursuant to 38 C.F.R. § 3.321(b)(1) and is outside of the regular schedular criteria.  The Board therefore referred the issue of entitlement to extraschedular ratings to the Under Secretary for Benefits or the Director of the Compensation Service.  Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if a case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

In March 2016, the Acting Director of Compensation Service issued an advisory opinion which found that extraschedular ratings for the Veteran's right and left wrist disabilities were not warranted.

Because the Acting Director of Compensation Service determined that an extraschedular evaluation was not warranted, the Board now has jurisdiction to decide the question of entitlement to an extraschedular rating the merits.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015); Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  The Board notes that it does so while placing no weight on the findings of the Acting Director of Compensation Service, as that is a non-binding administrative determination and does not constitute medical evidence.  See Wages v. McDonald, 27 Vet. App. 233, 239 (2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2016).  The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2016).

The Veteran has been assigned 10 percent ratings for each wrist under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5215.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  

Under Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint or joints involved.  When limitation of motion at the joint involved is noncompensable, a 10 percent rating is warranted.  As the Veteran has already been assigned a compensable rating for his wrists, this provision is not applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5215 [wrist, limitation of motion of] provides for the assignment of a 10 percent disability rating with dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  The 10 percent rating is the maximum rating provided under Diagnostic Code 5215.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

Diagnostic Code 5214 [wrist, ankylosis of], is the only other diagnostic code which specifically references the wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  

In January 2015, the Board determined that 10 percent ratings for each wrist was the appropriate schedular evaluation for the Veteran's disability.  It found that for an increase based upon limitation of motion, the evidence must show ankylosis in the Veteran's wrists.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  Although the Veteran evidenced a limited range of motion of the wrist, including painful motion, the medical evidence of record failed to demonstrate the presence of any ankylosis.

While ratings higher than 10 percent cannot be assigned based on the schedular criteria, the Board accepts that the Veteran's wrist disability has manifested with symptoms outside of the schedular criteria for rating the wrists and outside of "governing norms" that are typical of a bilateral wrist disability.

The Veteran has submitted statements describing how his wrist disability made his employment, which had required lifting and pushing, too difficult, and he had to leave his job and find other work.  His wife has submitted statements describing how his wrist disability prevents him from performing certain activities which place strain on his hands

At the October 2010 Board hearing, the Veteran stated that he had previously been employed at a warehouse, but the stress on his wrists caused him to be unable to lift heavy things, and he was eventually told to find work elsewhere.  He reported that even when he began working with a computer, it caused him severe wrist pain.  He described how he has severe incoordination with his wrists which causes him to drop things and prevents him from being able to help with chores at home.  He stated that his wrist splints keep his wrists immobilized but cause cramping, and that the surgery he previously had on his left wrist helps to keep it from dislocating, but that it does still dislocate when under a lot of stress.  He reported that his wrists dislocate around 2 or 3 times a week.  At a September 2014 Board hearing, the Veteran reported similar symptoms and functional impairments, including that he needed his wife's help to cut his food, wash his hair, and button his uniform.

A review of the clinical records since July 2007 shows that the Veteran has had frequent, ongoing complaints of wrist pain and instability.  At a July 2008 orthopedic surgery consultation, the Veteran reported wearing splints on both wrists, but said that he could not use them at work and that after wearing them for an hour his wrists were painful.  Movement in his right wrist caused a clicking and popping sound.  He was advised that only wrist fusion surgery would ease his pain.  In August 2008, the Veteran reported instability in his right wrist and stated that he used splints intermittently.  The Veteran was able to subluxate his right radiocarpal joint voluntarily.  At a December 2010 evaluation, the physician noted that the painful instability of the right wrist was apparent when shaking the Veteran's hand.  He found that the Veteran had wrist instability and tenderness.  In June 2014, he reported that due to wrist pain, he had been placed on light work by his employer.  In December 2014, the Veteran was treated at the emergency room for left wrist pain and weakness that caused him to drop objects.  In May 2013 and March 2015, he reported increasing incidents of popping and instability which was caused by any stress on the wrists, including shaking hands or shaking out a towel.  

On VA examination in September 2008, the examiner confirmed bilateral wrist stiffness, weakness, and pain, and confirmed that during flare ups of pain, the functional limitation could be characterized as severe.  He diagnosed the Veteran with bilateral wrist instability with degenerative joint disease, and noted that the Veteran had decreased manual dexterity, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength, and pain.

On VA examination in February 2011, the Veteran again reported near constant pain in his wrists and frequent dislocation, which caused the inability to perform certain household chores such as pushing a lawn mower or completing routine work around the house.  The Veteran also reported difficulty driving due to the chronic wrist pain and inflammation when his wrists dislocated.  Physical examination revealed pain, crepitus, instability, guarding of movement, atrophy of the hand muscles, stiffness, and weakness, with severe flare ups every one to two months.  

On VA examination in July 2012, the Veteran reported ongoing bilateral wrist pain, including pain with activity and at rest.  The Veteran also described inflammation in both wrists with dislocating, but reported that he experienced cramping if his wrists are in a solid brace.  Functional limitations with household chores and driving were reported.  Physical examination revealed bilateral pain, stiffness, and weakness with severe flare-ups occurring every one to two months.  

The Veteran next attended a VA examination in June 2014.  He reported wearing wrist braces all day and having flare ups caused by physical labor or repetitive motion.  Range of motion testing found decreased, painful motion.  The examiner found that the Veteran was limited to office work and light lifting work.

Most recently, the Veteran attended a VA examination in January 2016.  The Veteran reported having pain that increased with any use of the wrists.  He stated that his current job did require him to lift heavy objects, and that this caused pain and that at times he has to request help with lifting.  He reported inflammation in both wrists when they dislocate and stated that he was unable to do routine work around the house and had trouble driving.  Physical examination found crepitus, instability, muscle atrophy, and decreased strength.  The examiner found that the Veteran's bilateral wrist disability as likely as not represented "an exceptional or unusual disability picture based on decreased manual dexterity, muscle atrophy in hands, problems lifting and carrying, lack of stamina, weakness [and] fatigue, decreased strength and pain for both the right and left wrists."  The examiner wrote that the Veteran would have trouble maintaining any type of work that required routine use of the hands due to fatigue, weakness, and pain.

After reviewing all of the evidence of record, the Board finds that the Veteran has significant symptoms of instability and frequent dislocation of the bilateral wrists, and that these symptoms are not contemplated by the Rating Schedule.  The Veteran's symptoms of pain and limitation of motion are encompassed by the schedular criteria, including his severe flare ups of pain which cause weakness and functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca, 8 Vet. App. 202.  The diagnostic code pertaining to the wrists does not allow for any rating higher than 10 percent unless ankylosis is present.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  

In this case, however, the Veteran has clearly documented additional symptomatology which causes significant impact on his functioning, including causing marked interference with work and his ability to perform activities of daily life, and these symptoms are not reasonably described in the rating criteria.  His wrist instability and dislocations cause him to have difficulty lifting, pushing, or holding objects, and cause increased incoordination when using his hands.  The Board notes that the rating criteria for the knee does allow for an additional evaluation to be assigned when a knee joint has both limitation of motion and lateral instability.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2016).  While no such provision has been made for other joints, the Board finds that in this particular case, the Veteran's wrist instability, together with the dislocations, is a significant impairment which presents an exceptional or unusual disability picture which renders impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  This conclusion was also drawn by the January 2016 VA examiner, who found that the Veteran's bilateral wrist condition did present an exceptional or unusual disability picture.

The Board therefore raises the Veteran's current evaluation, on an extraschedular basis, to the equivalent of the next highest ratings indicated by the rating schedule for the wrists, a 20 percent evaluation for the Veteran's left wrist (his minor extremity) and a 30 percent evaluation for his right wrist (his major extremity).  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  

The Board does not find, however, that extraschedular ratings higher than 20 and 30 percent are warranted.  An extraschedular rating is determined based on the average impairment in earning capacity resulting from the unique disability picture.  Because the nature of extraschedular consideration requires that the disability picture be unique and not contemplated by the rating schedule, there is no guidance as to the specific rating that should be assigned in any particular case.  See Floyd v. Brown, 9 Vet. App. 88, 97 (1996).  The Board has sought to match the level of impairment caused by these extraschedular symptoms to the level of severity contemplated by rating criteria for other disability, but that which the Board still finds provides guidance to how these extra-schedular symptoms should be rated.  In this regard, although ankylosis is not the same as the symptoms the Board is rating under this code, the Board finds that this code provides strong guidance for how to rate a disability of the same joint with this level of limitation.

While the Veteran has reported the tremendous difficulty his wrist disability caused him in his previous jobs, he was nonetheless able to remain employed full time, and there has never been any assertion or indication that he was limited to marginal employment.  At the October 2010 Board hearing, the Veteran reported that he was now employed as a supervisor at his job, and that he did not have to use his hands.  
The Veteran also does retain the overall use of his hands when he is not experiencing a flare up, and has even reported being able to lift moderately heavy objects, although with pain.  In August 2008, the Veteran reported to his physician that he could do most activities, even though he had increased pain afterwards, and it was noted that instability in the left wrist had improved since he had a triangular fibrocartilage complex repair surgery.  The Board finds that the Veteran retains enough industrial capacity of the hands and wrists that ratings higher than 20 and 30 percent are not warranted.  The purpose of the rating criteria is primarily to compensate for "impairment in earning capacity" caused by the service-connected disabilities.  38 C.F.R. § 4.1.  The Veteran has been able to maintain employment, and to the extent that his industrial capacity was lessened by this bilateral wrist disorder, the extraschedular disability evaluations that the Veteran has now been assigned, and his current combined total disability rating, are adequately reflective of the impairment that the Veteran alleges.

The Board also notes that, as was discussed in the Board's prior decision, the Veteran has demonstrated problems with his fingers, but these disabilities have not been found to be symptoms related to his service-connected wrist disabilities.  Following a February 2011 VA examination, the VA examiner submitted an addendum report explaining that the Veteran had incurred multiple work-related injuries to his fingers, and that these residuals were not as likely as not related to or aggravated by his bilateral wrist condition.

In sum, the Board finds that the Veteran's right and left wrist instability with degenerative joint disease manifest with symptoms of instability and dislocation which are not reasonably described by the rating criteria and present an exceptional or unusual disability picture which causes marked interference in the Veteran's occupational functioning.  Accordingly, extraschedular evaluations of 30 and 20 percent for the right and left wrist instability with degenerative joint disease are warranted.


ORDER

Entitlement to an extraschedular rating of 30 percent for service-connected right wrist instability with degenerative joint disease is granted, subject to the laws and regulations governing the payment of VA benefits.

Entitlement to an extraschedular rating of 20 percent for service-connected left wrist instability with degenerative joint disease is granted, subject to the laws and regulations governing the payment of VA benefits. 



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


